Citation Nr: 1044591	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-40 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1. Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to July 6, 2009.

2. Entitlement to a rating in excess of 70 percent for PTSD from 
July 6, 2009.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from June 
1985 to August 1985 and from January 1987 to October 1992.  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from a July 2003 rating decision of the Houston, Texas Department 
of Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for PTSD, rated 30 percent, 
effective March 6, 2003.  A November 2005 rating decision 
increased the rating for PTSD to 50 percent, effective March 6, 
2003.  The case was before the Board in February 2008, January 
2009, and April 2010 when it was remanded for further 
development.

An August 2009 rating decision increased the rating for PTSD to 
70 percent, effective July 6, 2009.  As the rating is less than 
the maximum under the applicable criteria, the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. At no time prior to July 6, 2009 was the Veteran's PTSD 
manifested by symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships or any other symptoms of 
equivalent nature and gravity.

2.  At no time since July 6, 2009 was the Veteran's PTSD 
manifested by symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name; or any 
other totally disabling symptoms of equivalent nature and 
gravity.


CONCLUSIONS OF LAW

1. A rating in excess of 50 percent for PTSD prior to July 6, 
2009, is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 
(2010).

2. A rating in excess of 70 percent for PTSD from July 6, 2009, 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant bears 
the burden of showing harm when not notified whether the 
necessary information or evidence is expected to be obtained by 
VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A February 2006 letter provided notice with respect 
to extraschedular evaluations, and a March 2008 letter provided 
notice on the "downstream" issues of disability ratings and 
effective dates.  The case was subsequently readjudicated in a 
June 2008 supplemental statement of the case (SSOC).  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
The Veteran has had ample opportunity to respond/supplement the 
record. He has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( 
"where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues"); see also Vazquez-Flores v. Shinseki, No. 
05-0355 (U.S. Vet. App. Oct. 22, 2010).  

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's service treatment records (STRs), VA 
treatment records, and Social Security Administration (SSA) 
records has been completed.  In connection with this claim, VA 
PTSD examinations were performed in May 2003, February 2005, 
March 2008, and July 2009.  Taken together, these examinations 
are adequate.  The 2003, 2008, and 2009 examiners specifically 
noted that the claims folders had been reviewed.  All examiners 
obtained a reported history from the Veteran and conducted a 
thorough examination, which included providing Global Assessment 
of Functioning (GAF) scores.  In addition, the 2005 examiner 
interpreted the results of recent neuropsychiatric testing.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).  

The Board is satisfied that evidentiary development is complete; 
VA's duties to notify and assist are met.  The Veteran is not 
prejudiced by the process in this matter.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).



II.	Factual Background and Legal Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. 
Court of Appeals for Veterans Claims (Court) distinguished 
appeals involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service-connected.  
Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, as here, evaluation of 
the medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness of 
"staged ratings" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is required.  

Ratings are assigned according to the manifestation of particular 
symptoms. However, the use of the term "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002). 

Further, in determining the appropriate disability rating, the 
Board must consider whether the case should be referred for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. It is 
the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The Veteran argues that higher disability ratings are warranted 
for PTSD.  

Mental disability warrants a 50 percent rating where there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is assigned where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. Id.

A.	PTSD Rating Prior to July 6, 2009

The totality of the evidence reflects symptoms warranting no more 
than a 50 percent rating for this period of time under the 
applicable criteria.  The evidence does not demonstrate that the 
service-connected PTSD is by itself productive of occupational 
and social impairment with deficiencies in most areas or an 
inability to establish and maintain effective relationships.  

With respect to occupational impairment, the 2003 VA examiner 
described the Veteran's PTSD symptoms as mild and reported that 
"his PTSD symptoms have not prevented work and are not the cause 
of his current temporary disability leave."  The Veteran had 
medical (physical) problems beginning in January 2003 which 
caused him to be hospitalized and leave work.  The 2005 medical 
examiner noted that the Veteran was "in a motorized wheelchair 
and had a variety of serious medical problems to include reflux, 
dermatitis, allergic rhinitis, chronic rhinitis, sleep apnea, 
leukicytosis, pilondial cysts, [and] edema . . . [which] all 
interfere with his ability to work" in addition to service-
connected fibromyalgia.  

The Board notes that although the Veteran may have some level of 
social impairment in that he describes himself as having only a 
few close friends at any point in his life, he described his 
relationship with his wife and children as "good" during his 
2003 examination and described his wife as "supportive."  The 
2003 examiner found that he had good family role functioning.  
His wife accompanied him to several of his VA examinations.  The 
2008 VA examiner described her as providing "valuable collateral 
information," which demonstrates that she has a supportive, 
positive role in the Veteran's life.  Although his relationship 
with his family was described as "difficult" during the 2008 
examination, it was noted that there had been no discussion of 
separation or divorce.  A January 2009 VA treatment record notes 
that while the Veteran described himself as apathetic "upon 
further questioning he indicates he is very interested in raising 
his children."

With respect to suicidal ideation, the 2003 examiner noted 
"[n]one", and the Veteran denied such thoughts in 2005.  In 
2008, he denied suicidal thoughts now or in the past.

The 2003 examiner noted "[n]one" to obsessive behavior and the 
2005 examiner did not find him unduly obsessive or ritualistic.  
During the 2008 examination, the Veteran reported that he 
obsessed about a situation in Desert Storm when an individual 
died in his arms.  Ritualistic behavior was denied at that time.

His speech was not intermittently illogical, obscure, or 
irrelevant at any time prior to July 2009.  During the 2003 
examination he was verbal and easily understood.  His rate and 
flow of speech was characterized as normal in 2003 and 2008.  

The 2003 examiner noted "[n]one" to panic attacks.  The Veteran 
reported that he had panic attacks twice a day in 2008 when he 
gets short of breath.

The Veteran and his wife reported irritability but did not report 
impaired impulse control in 2003 and 2005.  The 2005 examiner 
noted adequate impulse control.  The 2008 examiner noted impaired 
impulse control was "problematic" given the Veteran's anger and 
irritability. 

The 2003 examiner reported that the Veteran had "good 
responsibility for self-care.  The 2008 examiner noted that at 
times the Veteran's wife had to "force the issue" and encourage 
him to shower and address basic needs.  However, the 2008 
examiner described the Veteran's ability to maintain personal 
appearance and hygiene as adequate.  

The Veteran's GAF scores likewise do not indicate a higher rating 
is warranted.  During his 2003 VA examination the GAF was 65-68 
and was 55 at the time of the 2005 and 2008 examinations.  A 
January 2009 VA treatment record notes a GAF of 60.  The GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
A score of 51-60 is appropriate where there are "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV) 47 (4th ed.1994). 

In addition, a June 2004 VA medical record noted that the 
Veteran's PTSD was overall stable with mild depression and 
anxiety.  Significantly, the opinion of the VA examiners in 2005 
and 2008 was that the Veteran's PTSD did not worsen over this 
period beginning in 2003.  

In summary, while the evidence shows that prior to July 6, 2009, 
the Veteran's PTSD caused some social impairment and 
irritability, and may have impacted on his attention to personal 
hygiene, the PTSD was not manifested by suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech; or near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; periods of 
violence; spatial disorientation; or difficulty in adapting to 
stressful circumstances (including work or a worklike setting).  
These findings are inconsistent with a disability picture 
equivalent to the 70 percent rating criteria.

Given this information, the Board does not find that the 
Veteran's PTSD symptomatology overall warrants a rating in excess 
of 50 percent prior to July 2009.

B. PTSD Rating since July 6, 2009

The Veteran's treatment and examination records show that since 
July 6, 2009 his PTSD has been manifested by symptoms of anger, 
anxiety, depression, irritability, hypervigilance, exaggerated 
startle response, memory difficulties, avoidance, recurrent 
distressing dreams and nightmares, and sleep disturbance and 
insomnia.  These symptoms are all encompassed by the criteria for 
the 70 percent schedular rating for PTSD that is currently 
assigned.

At no time during this period are the Veteran's symptoms of PTSD 
shown to have been of such severity that they met (or more nearly 
approximated) the criteria for the next higher (100 percent) 
schedular rating.  Specifically, there is no evidence of gross 
impairment in thought processes or communication.  On July 2009 
VA examination he had difficulty staying focused on topic but did 
all right with very structured questions.  His speech was 
spontaneous, clear, and coherent.

There is no evidence of persistent delusions or hallucinations.  
July 2009 VA examination noted no delusions or hallucinations.  
There was no evidence of grossly inappropriate behavior. VA 
outpatient treatment records from July 2009 to the present are 
silent for inappropriate behavior.  On July 2009 VA examination 
the Veteran's behavior was appropriate.  There is no evidence of 
a persistent danger of hurting self or others.  On July 2009 VA 
examination the Veteran denied suicidal or homicidal thoughts.

There is no actual report of intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene) due to service-connected PTSD.  On July 2009 
examination it was noted that, due to his limited arm motion and 
his weight (not his PTSD), his wife had to assist him with 
activities of daily living.

There is no evidence of disorientation as to time or place.  
Throughout, the Veteran has been oriented as to time, person, and 
place.  There is no evidence of memory loss for names of close 
relatives, own occupation, or own name.  Although his recent and 
immediate memory was noted to be moderately impaired at the time 
of the July 2009 VA examination, his remote memory was normal.  
The VA examination does not show him to have memory loss of the 
gravity contemplated by criteria for a 100 percent schedular 
rating. 

The Board acknowledges GAF scores assigned have ranged as low as 
50 at the time of the July 2009 examination (signifying 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)" and as high as 60 in a September 2009 VA 
treatment record.  The symptoms and impairment associated with 
these GAF scores are fully contemplated by the 70 percent 
schedular rating assigned, and do not reflect a disability 
picture consistent with the criteria for a 100 percent schedular 
rating.

In summary, while the evidence shows that the Veteran's PTSD 
causes some social impairment, the symptoms shown are not such as 
to result in total social impairment.  The Veteran has been 
married to his current wife for many years and has two children.  
He reports no discussion of separation or divorce, and the 2009 
examiner noted that his psychosocial functioning was fairly 
limited but very family-centered.  These findings are 
inconsistent with a disability picture of total social 
impairment.

The disability picture presented by the Veteran's PTSD does not 
reflect that his PTSD is manifested by symptoms of a gravity and 
nature consistent with, or approximating, the criteria for a 100 
percent schedular rating. Consequently, a schedular rating in 
excess of 70 percent for PTSD is not warranted.

C. Extraschedular Evaluation

Referral to the Director of the Compensation and Pension Service 
for a potential extraschedular rating may be made in exceptional 
cases where a case presents "such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employability or frequent periods of 
hospitalization such as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321.  

The Court has set forth a three-step analysis which provides 
guidance in determining when referral for extraschedular 
consideration is appropriate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  If the RO or Board determines that (1) the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology, and (2) the disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization, then (3) the 
case must be referred to an authorized official to determine 
whether, to accord justice, an extraschedular rating is 
warranted.  Id.

According to Thun, the initial step is a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Id.  Here, the Board has 
determined that higher ratings are not warranted on a schedular 
basis as the Veteran does not meet the criteria for the next 
higher schedular rating during either stage of the appeal.  All 
of his manifestations, including flashbacks, nightmares, 
irritability, anxiety, and difficulty with relationships are 
contemplated by Diagnostic Code 9411 for the 50 and 70 percent 
ratings assigned.  Thus, the Board finds that the schedular 
criteria are adequate.  As the first step in Thun is not met, the 
case need not be referred for extraschedular consideration.  

The preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit-of-the-doubt does not apply; the claim 
must be denied.  38 U.S.C.A. § 5107(b).

D. Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. 
§ 4.16 (2010).

The Veteran has not worked since early 2003 and has been awarded 
SSA benefits based on inflammatory arthritis.  However, he has 
been in receipt of a combined total (100%) schedular rating for 
his various service-connected disabilities since March 2003 
(throughout the period under consideration).  Thus, the matter of 
entitlement to a TDIU rating is moot.


ORDER

A rating in excess of 50 percent for PTSD prior to July 6, 2009, 
is denied.

A rating in excess of 70 percent for PTSD from July 6, 2009, is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


